             Case 1:20-cr-00093-LTS Document 24
                                             23 Filed 08/03/20 Page 1 of 1




August 3, 2020

By ECF
                                                             MEMO ENDORSED
Honorable Laura Taylor Swain
United States District Judge
Southern District of New York

Re: United States v. Michael Ackerman, 20 Cr. 93 (LTS)

Dear Judge Swain:

    I write to respectfully request that the Court modify Michael Ackerman’s bail conditions to
permit him to travel to Madison, Wisconsin, from the evening of August 11 to August 16, 2020.
The Government and Pretrial Services consent to this request.

     The purpose of this trip is for Mr. Ackerman to receive medical treatment at the University
of Wisconsin Health Transplant Clinic. Mr. Ackerman, who resides in Ohio, is indicted on wire
fraud and money laundering counts, and his bail includes travel restrictions. He has been fully
compliant with all bail conditions thus far, and his previous trip to Wisconsin for medical care
occurred without incident.

     Thank you for your attention to this matter.

Sincerely,

/s/ Jonathan Marvinny
Jonathan Marvinny                                    The requested modification is granted.
                                                     DE#23 resolved.
Assistant Federal Defender
                                                     SO ORDERED.
212.417.8792                                         /s/ Laura Taylor Swain, USDJ
jonathan_marvinny@fd.org

cc: Jessica Greenwood, Esq.
    Robert Trial, Pretrial Services
